Citation Nr: 0029268	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  97-06 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
including eczema, as a result of exposure to mustard gas.  

2.  Entitlement to service connection for bronchitis as a 
result of exposure to mustard gas.  

3.  Entitlement to service connection for laryngitis as a 
result of exposure to mustard gas.  

4.  Entitlement to service connection for emphysema as a 
result of exposure to mustard gas.  

5.  Entitlement to service connection for conjunctivitis as a 
result of exposure to mustard gas.  

6.  Entitlement to service connection for corneal opacities 
as a result of exposure to mustard gas.  

7.  Entitlement to service connection for a prostate disorder 
as a result of exposure to mustard gas.  

8.  Entitlement to a compensable evaluation for a bilateral 
ear disorder, to include a scared left eardrum and thickened 
bilateral tympanic membranes.  

9.  Evaluation of vasomotor rhinitis, currently evaluated as 
10 percent disabling.   


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945 and from April 1951 to August 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In December 1998, a hearing was held before H. N. Schwartz, 
who is the Veterans Law Judge making this decision and who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 2000).  The 
Veterans Law Judge discussed the development of additional 
evidence.  38 C.F.R. § 3.103 (1999).  

The case was previously before the Board in May 1999, when it 
was remanded for additional records and examination of the 
veteran.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  

With an April 2000 rating decision, the RO granted service 
connection for tinnitus rated as 10 percent disabling and a 
bilateral hearing loss, rated as noncompensable.  The 
effective date was in December 1998.  In a letter received by 
the RO in May 2000, the veteran asserted that increased 
payment should be retroactive to 1964.  Two letters received 
from the veteran in June 2000 also asserted that a 
retroactive award was in order.  

The October 1996 statement of the case and the April 2000 
supplemental statement of the case show that the RO expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no competent evidence that the veteran has 
eczema or any other skin disorder.  

3.  There is no competent evidence which links eczema or any 
other skin disorder to exposure to mustard gas, Lewisite or 
other vesicant agents, or any other disease or injury during 
service.  

4.  There is no competent evidence that the veteran has a 
chronic bronchitis.  

5.  There is no competent evidence which links chronic 
bronchitis to exposure to mustard gas, Lewisite or other 
vesicant agents, or any other disease or injury during 
service.  

6.  There is no competent evidence that the veteran has a 
chronic laryngitis.  

7.  There is no competent evidence which links chronic 
laryngitis to exposure to mustard gas, Lewisite or other 
vesicant agents, or any other disease or injury during 
service.  

8.  There is no competent evidence that the veteran has 
chronic emphysema.  

9.  There is no competent evidence which links chronic 
emphysema to exposure to mustard gas, Lewisite or other 
vesicant agents or any other disease or injury during 
service.  

10.  There is no competent evidence that the veteran has 
chronic conjunctivitis.  

11.   There is no competent evidence which links chronic 
conjunctivitis to exposure to mustard gas, Lewisite or other 
vesicant agents, or any other disease or injury during 
service.  

12.  There is no competent evidence that the veteran has a 
prostate disorder.  

13.  There is no competent evidence which links a prostate 
disorder to exposure to mustard gas, Lewisite or other 
vesicant agents, or any other disease or injury during 
service.  

14.  The veteran was not exposed to mustard gas, Lewisite or 
other vesicant agents during his active service.  

15.  The veteran does not have corneal opacities as a result 
of exposure to mustard gas, Lewisite or other vesicant 
agents, or any other disease or injury during service.  

16.  The service-connected bilateral ear disorder, to include 
a scared left ear drum and thickened bilateral tympanic 
membranes is manifested by tympanic membranes within normal 
limits and no otitis or other active ear disease present.  

17.  The service-connected vasomotor rhinitis is manifested 
by reports of episodes of non-purulent nasal discharge and 
difficulty breathing.  There is no purulent discharge, 
crusting, scabbing, incapacitating episodes, polyps, atrophy, 
ozena or anosmia.  


CONCLUSIONS OF LAW

1.  A skin disorder, including eczema was not incurred in or 
aggravated by active military service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 101(16), 
1110 (West 1991); 38 C.F.R. §§ 3.303, 3.316 (1999).  

2.  Bronchitis was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.316 (1999).  

3.  Laryngitis was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.316 (1999).  

4.  Emphysema was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.316 (1999).  

5.  Conjunctivitis was not incurred in or aggravated by 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.316 (1999).  

6.  A prostate disorder was not incurred in or aggravated by 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.316 (1999).  

7.  Corneal opacities were not incurred in or aggravated by 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.316 (1999).  

8.  The criteria for a compensable rating for a bilateral ear 
disorder, to include a scared left ear drum and thickened 
bilateral tympanic membranes have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.7, 
4.87 and Code 6211 (1999).  

9.  The criteria for a rating in excess of 10 percent for 
vasomotor rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.7, 4.97 and 
Codes 6501 (1996), 6510-6514 (1996-1999), 6522 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of Exposure to Mustard Gas or Other Vesicant Agents

The veteran is seeking service connection for eczema, 
bronchitis, laryngitis, emphysema, conjunctivitis, corneal 
opacities, and a prostate disorder claimed as results of 
exposure to mustard gas or other vesicant agents.  He 
contends that he was exposed to mustard gas and Lewisite 
during basic training.  

The veteran's claim has been considered under the provisions 
of 38 U.S.C. § 5107, effective October 30, 2000.  The claim 
has been fully developed and the veteran has been examined by 
VA.  

The rating decisions, statement of the case and supplemental 
statements of the case adequately informed the veteran of the 
required evidence and the lack of evidence to support his 
claim in accordance with 38 U.S.C. 5103 (West 1991).  See 
Robinette v. Brown, 8 Vet. App. 69, 80 (1995); Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996).  The veteran has not 
reported that any other pertinent evidence might be 
available.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

Under 38 C.F.R. § 3.316 (1999), exposure to specified 
vesicant agents during active military service under the 
circumstances described below together with the subsequent 
development of any of the indicated conditions is sufficient 
to establish service connection for that condition: (1) Full-
body exposure to nitrogen or sulfur mustard during active 
military service together with the subsequent development of 
chronic conjunctivitis, keratitis, corneal opacities, scar 
formation, nasopharyngeal cancer, laryngeal cancer, lung 
cancer (except mesothelioma), or squamous cell skin cancer; 
(2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma, or chronic obstructive disease 
(COPD); (3) Full-body exposure to nitrogen mustard during 
active military service together with the subsequent 
development of acute nonlymphocytic leukemia.  Here, unlike 
exposure to Agent Orange in certain circumstances, there is 
no presumption of exposure to Mustard Gas.



Skin Condition (including Eczema), Bronchitis, Laryngitis, 
Emphysema and Chronic Conjunctivitis

In March 1993, the veteran claimed service connection for a 
skin condition, bronchitis, laryngitis, emphysema, and 
chronic conjunctivitis due to exposure to mustard gas.  The 
April 1994 rating decision denied service connection for a 
skin condition, bronchitis, laryngitis, emphysema and chronic 
conjunctivitis.  That rating decision pointed out that the 
records were negative for the claimed condition and 
emphasized the need for evidence of a current disability.  
The veteran has made statements to the effect that he has 
current disabilities and particularly testified to that 
effect at his December 1998 Board hearing.  However, as a lay 
witness, he does not have the medical experience and training 
to provide competent evidence of a current diagnosis.  The 
opinion of a trained medical professional is required.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  While private and 
VA medical evidence has been developed in connection with 
this multi-issue claim, there is no evidence from a competent 
medical witness that the veteran has a current skin disorder, 
bronchitis, laryngitis, emphysema or chronic conjunctivitis.  
The veteran has not submitted evidence from a physician or 
other trained medical profession which diagnoses any current 
skin disorder, bronchitis, laryngitis, emphysema or chronic 
conjunctivitis.  VA medical examiners have not diagnosed 
eczema or any other chronic skin condition; nor have they 
diagnosed bronchitis, laryngitis, emphysema or chronic 
conjunctivitis.  As there is no evidence of current 
disability, despite recent examination, the claims must be 
denied.  

Similarly, there is no evidence from a trained medical expert 
which connects a current skin condition, bronchitis, 
laryngitis, emphysema or chronic conjunctivitis to disease or 
injury during service.  There is no other evidence which 
would establish a connection under the applicable statute, 
regulatory and case law.  In the absence of evidence of a 
nexus between a current disability and service, the claims 
must be denied.  

Where exposure to mustard gas is alleged, and there is 
medical evidence that a veteran currently has one of the 
disabilities listed in 38 C.F.R. § 3.316 (1999), that 
regulation will presume a connection.  There is no competent 
evidence that the veteran has a skin condition listed in the 
regulation.  There is no competent evidence that the veteran 
has a chronic bronchitis, laryngitis, emphysema or chronic 
conjunctivitis.  Therefore, 38 C.F.R. § 3.316 (1999) does not 
apply.  Regardless of the theory of entitlement, there must 
be proof of the claimed disability.  In this case, despite 
examination, there is no competent evidence (proof) that the 
claimed disorders exist.  

The preponderance of evidence is against the claims and there 
is no doubt they must be denied.  The positive and negative 
evidence on these issues is not in approximate balance such 
that the claimant could be given the benefit of the doubt.  
38 U.S.C. 5107, effective October 30, 2000.  

Prostate Disorder and Corneal Opacity

In a letter dated in August 1997, R. Mark Kirk, M.D., 
reported that the veteran had 3 penile prostheses.  He did 
not mention the veteran's prostate or indicate that there was 
any current prostate disorder.  

The veteran's December 1998 Board hearing testimony 
intermixed his prostate claim with his penis disorder.  The 
veteran did not identify any current prostate symptoms.  He 
described treatment for his penile erectile dysfunction and 
did not indicate that there was any treatment or medical 
records for a prostate disorder.  

While the prostate and the penis are parts of the 
genitourinary system, they are separate.  

In March 1993, the veteran claimed service connection for 
disabilities including a prostate condition.  The April 1994 
rating decision denied service connection for a prostate 
condition.  That rating decision pointed out that the records 
were negative for the claimed condition and emphasized the 
need for evidence of a current disability.  While private and 
VA medical evidence has been developed in connection with 
this multi-issue claim, there is no evidence from a competent 
medical witness that the veteran has a current prostate 
condition.  The veteran has not submitted evidence from a 
physician or other trained medical profession which diagnoses 
any current prostate disorder.  VA medical examiners have not 
diagnosed a prostate disorder.  As there is no evidence of 
current disability, the claim must be denied.  

Similarly, there is no evidence from a trained medical expert 
which connects a current prostate condition to disease or 
injury during service.  There is no other evidence which 
would establish a connection under the applicable law and 
regulations.  In the absence of evidence of a nexus between a 
current disability and service, the claim must be denied.  

Where exposure to mustard gas is alleged, and there is 
medical evidence that a veteran currently has one of the 
disabilities listed in 38 C.F.R. § 3.316 (1999), that 
regulation will presume a connection.  Penis erectile and 
prostate conditions are not listed in the regulation.  
Therefore, 38 C.F.R. § 3.316 (1999) does not apply to the 
veteran's genitourinary claim.  

Similarly, the claim for service connection for corneal 
opacities must be denied.  Private medical records dated from 
October 1996 to March 1997 provide evidence that the veteran 
currently has cataracts.  The Court has established that a 
cataract involves the lens.  Flash v. Brown, 8 Vet. App. 332 
(1995).  A corneal opacity involves the cornea.  Although the 
veteran has presented evidence of eye pathology, there is no 
competent evidence of a corneal opacity; competent evidence 
of eye pathology during service; or competent evidence 
relating any post service diagnosis to service.  Therefore, 
the claim must be denied.  

Here again, the preponderance of evidence is against the 
claims and there is no doubt they must be denied.  The 
positive and negative evidence on these issues is not in 
approximate balance such that the claimant could be given the 
benefit of the doubt.  38 U.S.C. 5107, effective October 30, 
2000.  

Exposure

The only support for the veteran's exposure to mustard gas 
and Lewisite are statements he made in 1993 and thereafter 
which described exposure to tear gas, mustard gas and 
Lewisite during his World War II training in 1943.  At a 
Board hearing, in December 1998, the veteran gave sworn 
testimony that he was exposed to mustard gas and Lewisite 
during service.  

The service personnel records do not show service at a base 
which did testing, do not show service with a unit which did 
testing, and do not otherwise support the claim.  

The service medical records, including records from the 
Office of the Surgeon General, do not show any relevant 
disease or injury in service, do not show service at a base 
which did testing, do not show service with a unit which did 
testing, and do not otherwise support the claim.  The 
evidence against the claim of exposure includes a November 
1999 letter from the U.S. Army Soldier and Biological 
Chemical Command.  The letter stated that the sites listed by 
the veteran did not conduct human testing with mustard agent.  
The letter explained that the veteran appeared to be 
referring to gas chamber training given during basic training 
and at other times during a soldiers military career.  Tear 
gas and chlorine were used in the gas chamber exercises.  

Weighing the evidence, we see that the veteran's recollection 
of events 50 or more years ago is outweighed by the official 
records which indicate that the veteran was not exposed to 
mustard gas, Lewisite or other vesicant agents during his 
active service.  

The preponderance of evidence is against the claim and there 
is no doubt it must be denied.  The positive and negative 
evidence on these issues is not in approximate balance such 
that the claimant could be given the benefit of the doubt.  
38 U.S.C. 5107, effective October 30, 2000.  

38 U.S.C.A. § 1154 (West 1991)

The service personnel records show service in combat.  The 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not provide 
assistance in establishing that there is a current disability 
or that there is a connection between a claimed disability 
and a service-connected disability.  Medical evidence is 
required.  Cf. Kessel v. West, 13 Vet. App. 9 (1999) (en 
banc), appeal docketed (Fed. Cir.): Arms v. West, 12 Vet. 
App. 188 (1999).  

Ratings

The veteran has been notified of the evidence required for 
rating the service-connected disabilities at issue.  
38 U.S.C.A. §§ 5103, 7105 (West 1991).  He has not reported 
that any other pertinent evidence might be available.  He has 
been examined.  All known relevant records have been obtained 
for VA consideration.  All relevant facts have been properly 
developed for the veteran's rating claims.  38 U.S.C. 5107, 
effective October 30, 2000.  

The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

Evaluation for a Bilateral Ear Disorder, to include a Scared 
Left Ear Drum and Thickened Bilateral Tympanic Membranes

The service-connected hearing loss and tinnitus are 
separately rated and those ratings are not currently on 
appeal to the Board.  

The December 1954 rating decision granted service connection 
for scar, left eardrum and thickened tympani (ears drums), 
bilaterally.  A noncompensable evaluation was assigned.  

The rating schedule provides that perforation of the tympanic 
membrane (or eardrum) will be assigned a noncompensable 
rating.  38 C.F.R. Part 4, Code 6211 (1999).  A compensable 
evaluation would require other manifestations which can be 
rated under other codes.  The service medical records 
reference otitis.  A chronic otitis can be assigned a 10 
percent rating.  38 C.F.R. Part 4, Codes 6200, 6210 (1999).  

At his December 1998 Board hearing, the veteran testified of 
his injury in service.  He reported decreased hearing and a 
need for hearing aids.  As noted above, hearing loss has been 
rated separately and hearing loss issues have not been 
developed for consideration by the Board at this time.  He 
also testified that he had to clean out his hearing aids at 
least twice a day because of his ears draining.  

On the November 1999 VA examination, the external ear canal 
was normal, bilaterally.  There was no edema, scaling or 
discharge.  The tympanic membranes were intact bilaterally 
and were mobile.  The doctor reported that no evidence of 
active ear disease was present.  There was no evidence of 
inner ear infection or effusion.

On VA examination in February 2000, both ears were externally 
within normal limits.  The tympanic membranes were within 
normal limits.  The ear canals were within normal limits.  
There was no sign of pathology, scaling, edema, or discharge.  
The tympanic membranes showed no sinus infection or 
perforation.  There was no active ear disease present.  There 
was no suppuration or effusion.  

The veteran is competent to assert that his service-connected 
residuals of eardrum injury have grown worse.  He is also 
competent to assert that he has drainage from his ears.  
However, the two reports of recent VA examinations by medical 
professionals provide the most probative evidence as to the 
extent of the service-connected residuals of eardrum injury.  
Those reports confirm that there is no discharge from the 
ears.  The medical findings establish that there is no otitis 
or other residuals of the injury in service which would 
approximate any criteria for a compensable rating under any 
applicable rating code.  38 C.F.R. §§ 4.7, 4.87 (1999).  

The preponderance of evidence is against the claim and there 
is no doubt it must be denied.  The positive and negative 
evidence on the issue is not in approximate balance such that 
the claimant could be given the benefit of the doubt.  
38 U.S.C. 5107, effective October 30, 2000.  

Evaluation for Vasomotor Rhinitis

The Board has also reviewed the history of this disability in 
accordance with 38 C.F.R. §§ 4.1, 4.2 (1999).  The service 
medical records show that episodes of sinusitis were treated 
in May and June 1952.  In July 1952, X-rays showed the 
sinuses were clear and the diagnosis was vasomotor rhinitis, 
perennial, allergen and organism undetermined.  Sinusitis was 
noted in a March 1953 clinical record.  On the August 1953 
examination for separation from active service, it was noted 
that the veteran had acute sinusitis 3 times in 1952 followed 
by several minor attacks, the last being in June 1953.  The 
doctor reported the veteran's nose and sinuses were normal.  

The report of the January 1954 VA examination noted a history 
of nasal blockage.  The nose had no scarring or deformities 
and the septum was okay.  The mucosa was very pale and the 
right side was swollen shut.  There was mucoid secretion.  
The sinuses were slightly to moderately hazy.  The diagnosis 
was allergic rhinitis.  

On the November 1954 VA examination, The nasal mucosa was 
somewhat boggy.  Transillumination indicated the sinuses to 
be clear.  X-rays showed some sinus clouding.  There were 
diagnoses of rhinitis and sinusitis.  

The December 1954 rating decision granted service connection 
for sinusitis involving the right maxillary sinus with 
allergic rhinitis.  The disability was rated at 10 percent.  

VA examination in January 1960 disclosed very pale mucous 
membranes and a mucosal discharge.  There was a polyp on the 
left.  Sinus X-rays were negative.  The diagnosis was 
sinusitis not found.  

On VA examination in July 1962, the airway was described as 
adequate, bilaterally.  The mucosa had normal appearance and 
color.  There were no growths or discharge in either nasal 
passage.  The sinuses were clear to transillumination and on 
X-ray.  The diagnosis was paranasal sinuses essentially 
normal.  

In September 1962, John S. Knight, M.D., reported seeing the 
veteran at intervals since August 1953.  He had difficulty 
with nasal polyps.  

The veteran was re-examined by VA in December 1962.  A 
history of polypectomies was noted.  There were moderately 
thick mucoid secretions, bilaterally.  The mucous membrane 
was moderately boggy.  No polyps were seen.  The sinuses were 
clear to transillumination and within normal limits on 
X-rays.  The diagnoses were chronic rhinitis and normal 
paranasal sinuses.  

On VA examination in May 1974, the nasal septum was straight.  
The turbinal mucosa tended to be boggy and pale.  There was 
an abundance of thin mucoid nasal secretion.  X-rays of the 
paranasal sinuses showed them to be well developed and 
normally aerated.  The diagnoses were vasomotor rhinitis, 
chronic, perennial, etiology not determined; and paranasal 
sinusitis not demonstrated on this examination.  The doctor 
commented that the 1962 and 1974 VA examinations did not show 
any evidence of sinusitis and that diagnosis should be 
dropped.  

The August 1974 rating decision changed the diagnosis of the 
service-connected disability to vasomotor rhinitis 
(previously shown as sinusitis with rhinitis).  The 10 
percent rating was continued.  

At his December 1998 Board hearing, the veteran testified of 
using an inhaler and taking pills to breathe.  He reported 
that treatment for polyps in the nasal area.  Hearing 
transcript, 12.  

On VA examination in November 1999, the veteran complained of 
a history of runny nose and nasal obstruction.  He also had 
recurrent epistaxis and was on Aspirin and Coumadin.  He 
claimed interference with breathing in the nose.  Nasal 
discharge was not purulent, but was usually pretty clear.  
The examiner noted a minor septal deviation to the right 
anteriorly and interiorly.  The turbinates were of normal 
size.  There were no masses or polyps seen.  There was no 
sinus tenderness, purulent discharge or crusting.  The X-rays 
showed no evidence of active sinus pathology.  The diagnosis 
was allergic rhinitis and chronic sinusitis per history.  

On the February 2000 VA examination, the veteran reported a 
clear discharge from his nose.  He also gave a history of 
epistaxis.  Physical examination showed no evidence of nasal 
obstruction.  There were some fresh blood clots in the nasal 
vestibules.  There was no active bleeding.  There was no 
purulent discharge or crusting.  Sinus X-ray were normal.  
The diagnosis was history of epistaxis with current evidence 
of epistaxis and history of chronic sinusitis per patient.  

The veteran has not claimed service connection for epistaxis.  
There is no evidence which relates the epistaxis to a 
service-connected disability.  See Reiber v. Brown, 7 Vet. 
App. 513 (1995).  38 U.S.C.A. § 5107(a) (West 1991).  
Further, the service-connected rhinitis and sinusitis can be 
rated without reference to the epistaxis, so it is not 
inextricably intertwined with the rating for the service-
connected disability.  Moreover, there is evidence which 
relates the epistaxis to medication for a non-service-
connected disability.  Consequently, the epistaxis does not 
support a higher rating.  38 C.F.R. § 4.14 (1999).  

While there has been no recent evidence of sinusitis and a 
physician recommended that diagnosis be dropped, in light of 
the diagnoses in service, the Board has considered the 
possibility of assigning a higher rating under the sinusitis 
diagnosis.  

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

Prior to October 7, 1996, a 50 percent rating for sinusitis 
was assigned for a postoperative status, following radical 
operation with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.  A 
30 percent rating required frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  A 10 percent 
rating was assigned for moderate sinusitis with discharge or 
crusting or scabbing, infrequent headaches.  A noncompensable 
rating was assigned where there were X-ray manifestations 
only, symptoms mild or occasional.  38 C.F.R. Part 4, Code 
6513 (1996).  

The objective evidence reflects that it has been years since 
active pathology involving sinusitis has been identified.  
Such symptoms would warrant a noncompensable rating under the 
applicable schedule.  The medical findings provide the most 
probative evidence as to the extent of the disability and 
they show that the disability does not meet the criteria for 
a higher or additional rating.  

As of October 7, 1996, sinusitis will be rated as 50 percent 
disabling following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
30 percent rating requires three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 10 percent rating will be assigned for one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A noncompensable rating will be 
assigned where the sinusitis is detected by X-ray only.  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. Part 4, 
Code 6513, effective October 7, 1996 (61 Fed. Reg. 46720-
46731, Sep. 5, 1996).  

In looking to the current criteria, there is no evidence that 
the sinusitis produces incapacitating episodes within the 
meaning of the rating criteria.  The medical findings provide 
the most probative evidence as to the extent of the 
disability and they show that the disability does not meet 
the current criteria for a higher or additional rating for 
sinusitis.  

Turning to the rhinitis aspect of the disability, prior to 
October 7, 1996, rhinitis was rated as 10 percent disabling 
if there was definite atrophy of intranasal structure and 
moderate secretion.  A 30 percent rating required moderate 
crusting and ozena, atrophic changes.  A 50 percent rating 
required massive crusting and marked ozena with anosmia.  
38 C.F.R. Part 4, Code 6501 (1996).  

While the veteran is competent to report symptomatology, the 
medical findings are more probative in determining if the 
criteria for a higher rating have been met.  In this case, 
the medical evidence shows that the veteran does not have the 
definite atrophy of intranasal structure and moderate 
secretion required for a 10 percent rating under the old 
criteria.  He does not have the moderate crusting and ozena, 
atrophic changes required for a 30 percent rating under the 
old criteria.  He does not have massive crusting and marked 
ozena with anosmia required for a 50 percent rating under the 
old criteria.  

As of October 7, 1996, allergic or vasomotor rhinitis will be 
rated as 30 percent disabling if there are polyps.  A 10 
percent rating will be assigned without polyps, but with 
greater than 50-percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  38 C.F.R. Part 4, 
Code 6522, effective October 7, 1996 (61 Fed. Reg. 46720-
46731, Sep. 5, 1996).  Polyps were present years ago but were 
remove and have not recurred.  The recent examinations have 
shown that currently there are no polyps.  Neither is there 
50-percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  The veteran's statements 
indicate that he occasionally has some obstruction.  While he 
may have blockage, he does not polyps required for the next 
higher rating.  

The veteran can assert that the service-connected disability 
warrants a higher rating.  However, the medical reports are 
the most probative.  As detailed above, the medical evidence 
establishes that the manifestations of the service-connected 
rhinitis and sinusitis do not approximate any applicable 
criteria for a higher rating.  38 C.F.R. §§ 4.7, 4.97 (1999).  
Thus, a higher rating for the service-connected disability 
currently diagnosed as vasomotor rhinitis must be denied.  

The preponderance of evidence is against the claim and there 
is no doubt it must be denied.  The positive and negative 
evidence on the issue is not in approximate balance such that 
the claimant could be given the benefit of the doubt.  
38 U.S.C. 5107, effective October 30, 2000.  


ORDER

Service connection for a skin condition, including eczema, is 
denied.  

Service connection for bronchitis is denied.  

Service connection for laryngitis is denied.  

Service connection for emphysema is denied.  

Service connection for conjunctivitis is denied.  

Service connection for corneal opacities is denied.  

Service connection for a prostate disorder is denied.  

An increased rating for a bilateral ear disorder, to include 
a scared left ear drum and thickened bilateral tympanic 
membranes, is denied.  

An increased rating for vasomotor rhinitis is denied.  


REMAND

In an April 2000 rating decision, the RO granted service 
connection for tinnitus rated as 10 percent disabling and a 
bilateral hearing loss, rated as noncompensable.  In a 
letters received by the RO in May and June 2000, the veteran 
asserted that increased payment should be retroactive to 
1964.  The veteran has filed a notice of disagreement with 
the effective date of the award.  Where a claimant files a 
notice of disagreement and the RO has not issued a statement 
of the case (SOC), the issue must be Remanded to the RO for 
an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The case is REMANDED to the RO for the following:

The RO must issue a SOC on the effective 
date matter.  

If the veteran submits a timely appeal in response to the SOC, 
the case should be accorded due process in accordance with the 
current appellate procedures.  The Board intimates no opinion 
as to the ultimate outcome of this claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is reminded that a timely and adequate 
substantive appeal in response to the SOC is required to 
prefect an appeal.  38 U.S.C.A. § 7105(d)(3) (West 1991); 
38 C.F.R. §§ 20.202, 20.300, 20.302(b) (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals


 

